DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 06/18/2020.

Drawings
The drawings were received on 06/05/2020.  These drawings are acceptable.

Claim Objections
Claim 4 is objected to because of the following informalities:  the claim needs to be concluded with a period ".". For the sake of compact prosecution, the comma at line 4 is interpreted as a period ".". .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (Choi; US Pub. No. 2018/0157036).
As per claim 1, Choi teaches a display device used in a vehicle, comprising: 
an image projection module mounted in said vehicle and adapted to project a driving assistance image toward a front windshield of said vehicle corresponding to the driving of said vehicle (an image projection module, see e.g. FIG. 8, installed in vehicle and projecting an image corresponding to driving of the vehicle, see e.g. para. [0465-468], towards a front windshield 6; see e.g. para. [0276-279] and FIGS. 9-11, 22-44); 
a sensor module mounted in said vehicle and adapted to detect the status of people and vehicles in the vicinity of said vehicle (one or more sensors, see e.g. para. [0157-158], in the vehicle to detect ; see e.g. para. [0146-149] and FIG. 6); and 
a control module electrically connected with said sensor module and said image projection module and adapted to display warning signals through said image projection module corresponding to the status of people and vehicles near said vehicle detected by said sensor module (one or more controllers which are connected to the one or more sensor and to a central controller, see e.g. FIG. 7, by electrical connections, i.e. CAN bus or any other appropriate standard or protocol as known in the art of vehicles, and capable of displaying warning signals corresponding to the status of the vehicles; see para. [0507-508] and FIGS. 27-28, 32, 39). 
Even though Choi does not explicitly teach that the displayed warning signals correspond to status of people, the disclosed system of Choi displays a warning signals corresponding to status of vehicles near the host vehicle as discussed earlier (see e.g. para. [0507-508], FIGS. 27-28, 32 and 39). Choi further teaches that the disclosed system detects a plurality of objects outside of the host vehicle including but not limited to a traffic lane, another vehicle, a pedestrian, a two-wheeled vehicle, traffic signals, light, a road, a structure, a speed hump, a geographical feature, an animal. Therefore, it would have been obvious to one of ordinary skill in the art that the displayed warning signals can correspond to status of more than one object i.e. a pedestrian, a two-wheeled vehicle, traffic signals, light, a structure, a speed hump, a geographical feature, an animal etc. for the purpose of improving the warning system in case more than one object is in a warning or risk state (see e.g. FIGS. 27-28). 

As per claim 2, the display device as claimed in claim 1 and taught by Choi, wherein said image projection module comprises a display unit and a refraction unit (the module comprises a display unit or light source 16 and a refraction unit [or light polarizers 14 (a, b) or phase retarder 12, see e.g. FIGS. 8-10] or a prism 9, see e.g. FIG. 17), said refraction unit being set on a top side of a front dashboard of said vehicle (the disclosed system can be accommodate into the instrument panel 10 in front of driver’s seat or mounted on the instrument panel to emit light, see e.g. para. [0273], wherein it would have been obvious to one of ordinary skill in the art to accommodate the system in any configuration as long as it is serving the intended purpose of displaying a virtual image; see e.g. para. [0332]), said display unit being disposed adjacent to said refraction unit and used to project a driving assistance image toward said refraction unit, said refraction unit being used to project said driving assistance image toward said front windshield of said vehicle (as discussed earlier, the light source is disposed close to the one or more refraction units and used to project one or more driving assistance images towards the refractions unit, wherein the refraction is used to project the image towards the windshield of the vehicle; see e.g. FIG. 17, para. [0331-332] and FIGS. 27-44). 

As per claim 3, the display device as claimed in claim 1 and taught by Choi, wherein said sensor module optionally comprises a video camera unit, a radar unit, or an inertial measurement unit (the sensor comprises a camera or a radar; see e.g. para. [0157]). 

As per claim 4, the display device as claimed in claim 1 and taught by Choi, wherein said control module drives said image projection module to display steering information or warning signals in direction toward said front windshield of said vehicle according to the steering of said vehicle detected by said sensor module (one or more controllers, as discussed in analysis of merits of claim 1, display steering information in direction towards front windshield according to steering of the vehicle; see e.g. para. [0203] and [0516]). 

As per claim 5, the display device as claimed in claim 1 and taught by Choi, wherein said sensor module senses the distance between said vehicle and the other vehicle in front, and then displays the vehicle distance line or the vehicle distance warning reminder through said image projection module (the disclosed system can detect a distance between the vehicle or host vehicle and another vehicle, see e.g. para. [0164-172] and displays vehicle distance lines 2501, 2601 or vehicle distance warning reminder by changing color of the projected image; see e.g. FIGS. 25-28 and para. [0472-473]).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, as applied to claim 1 above, and further in view of Choi et al. (Choi; US Pub. No. 2017/0253181, hereinafter Choi '181).
As per claim 6, the display device as claimed in claim 1 and taught by Choi, wherein when said sensor module senses another vehicle in front rear of said vehicle, said control module calculates and determines whether the distance is a safe value, a warning value, or a dangerous value according to the distance between said vehicle and said another vehicles detected by said sensor module, in turn, said image projection module displays safety, warning, or danger through different warning signals (as discussed earlier, the one or more sensors may detect distance from one or more objects in front of the vehicle or the host vehicle to determine whether the distance corresponds to a warning value or a dangerous value and the disclosed system displays using the image projection structure warning or danger through different signals, see e.g. FIG. 25-28 and para. [0472-473]). Choi does not explicitly teach that the another vehicle is in the side or rear blind spot of the said or host vehicle. 
Choi ‘181, however, teaches a system and method where event of alerting a blind spot is generated in a blind spot detecting application of first vehicle when a second vehicle is detected within a predetermined distance from at least one of a rear side and one side of the first vehicle; the vehicle control device outputs a first notification icon warning the blind spot on the first region of the display region (see e.g. para. [0325-328] and FIG. 13A-13B). Choi and Choi ‘181 are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved system which alerts the driver when a dangerous situation arises on the front or on the side of the host vehicle as suggested by Choi ‘181. 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi, as applied to claim 1 above, and further in view of Elder et al. (Elder; US Pub. No. 2005/0035741).
As per claim 7, the display device as claimed in claim 1 and taught by Choi, except the claimed device further comprising a time delay device electrically connected to said image projection module, said sensor module and said control module, said time delay device supplying power to said control module, said sensor module and said image projection module for a predetermined period of time after said vehicle is stopped and powered off. 
Elder, however, discloses a system and method for a vehicle where the disclosed method suggests that multiple battery system of a vehicle may operate in a plurality of different modes i.e. the multiple battery system may be placed in switch position S3A, corresponding to a shut down position or, alternatively, switch position S2A a starting position. Furthermore, the system may remain in the accessory position S1A for a predetermined time or until the controller 700A senses that all accessories have been shut off and then switched to switch position S3A (see e.g. para. [0151]). Similarly, it would have been obvious to one of ordinary skill in the art to provide power to one or more components of the disclosed system of Choi for a predetermined time or until all the accessories are turned off even after the vehicle is turned off for the purpose of improved reliability where an alert or warning notification is desired while exiting the vehicle.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of improved reliability. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD ADNAN/Examiner, Art Unit 2688